Citation Nr: 0409377	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of both feet.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1968 to October 
1971.  Exposure to Agent Orange has been conceded by virtue 
of his service.

Service connection is in effect for bilateral plantar warts.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In April 2001, the Board remanded the case for development to 
include additional medical evaluations and opinions.

In  May 2003, the Board again remanded the case for 
scheduling of a personal hearing.

The veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge via videoconferencing in July 
2003; a transcript is of record.


FINDINGS OF FACT

1.  Adequate development of the evidence has been undertaken 
and the evidence now of record provides a sound basis for a 
final adjudicative determination.

2.  It is reasonable to conclude that multiple bilateral foot 
symptoms were first manifested in service.

3.  The aggregate evidence of record and private and VA 
medical opinions raise a doubt as to a proximal or otherwise 
indistinguishable relationship between the veteran's 
peripheral neuropathy of both feet and inservice complaints 
and/or service-connected foot disability, whether or not the 
former is attributable to inservice exposure to Agent Orange.

4.  Evidence of record raises a doubt that pes planus, which 
preexisted service, changed in character and increased in 
severity therein, a development which cannot otherwise be 
dissociated from the veteran's service and/or other inservice 
foot problems. 


CONCLUSIONS OF LAW

1.  Bilateral peripheral neuropathy of both feet is either 
the result of service or cannot be dissociated from other 
service-connected foot disabilities.  38 U.S.C.A. §§ 1110, 
1116, 5103 (West 1991 & Supp. 2003); 38 C.FC.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).  

2.  Current bilateral pes planus was either the result of 
inservice aggravation and/or service-connected disabilities.  
38 U.S.C.A. §§ 1110, 1113, 1153, 5103; 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

During the course of the current appeal, many changes have 
taken place with regard to the duty to assist appellants and 
related matters with regard to evidence and notice.  However, 
based on the evidence of record in this case, and the 
development that has taken place, the Board is satisfied that 
all due process has been fulfilled, that the veteran has been 
fully apprised of his rights and obligations, and has been 
assisted to the extent that the record is sufficient and 
fully supports the decision rendered herein, and that he is 
not in any way prejudiced thereby.



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era. See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e). 
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a 
disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
1113(b) (West 1991 & Supp. 2003); 38 C.F.R. 3.303(d) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.306(a) (2003).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability. Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b) (2003). It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  And the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  In any event, the Board has the duty to 
assess the credibility and weight to be given the evidence.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Legible service medical records are sparse but attempts to 
obtain additional, clearer copies have been unproductive.  
Further searching for records would seem to be unnecessary as 
well as probably unsuccessful.

An annotation was made in the veteran's health record of pes 
planus in June 1968.

In August 1970, the veteran was seen for complaints of 
plantar warts in both feet for a year.  His civilian 
physician had told him that this was impacting his back.  He  
needed some sort of prescription before he went overseas.  It 
was recommended that he be given metatarsal pads and/or bars 
for his shoes and was sent to the orthopedic department.  
There he was reexamined in September 1970, and noted to have 
calluses on both feet.  "Clavus" of the left little toe was 
also noted.  

In March 1971, he was given instructions in the care of his 
plantar warts with "collodiun" and "salasylic acid" and also 
given cotton balls, mole skin pads and blades.  

In August 1972, the veteran reported to sick call with 
complaints relating to his infected left toe for which he was 
given bed rest.

The only subsequent general examination report is illegible.

Private treatment records show that in the 1980's the veteran 
was seen for foot complaints.  In about 1985, a physician had 
done another metatarsal osteotomy on the veteran.  Callus 
formations had been removed on both feet on numerous prior 
occasions by both employment-related physicians and others.  
Notwithstanding that care, he had metarsalgia of both feet 
and plantar warts on the left foot.  Several private 
treatment reports show the presence of intractable keratotic 
lesions on the bottoms of both feet, decreased foot motion, 
extensive pain and ongoing problems even after surgery and 
orthotics.  

Reports from 1993 show complaints of such pain that the 
veteran was having problems walking or wearing shoes.  He was 
noted to have severe hammertoe contracture deformities, 
capsulitis, foot and ankle pain, and significant pain in the 
balls of both feet.  

Private treatment reports from the 1990's are of record 
showing bilateral hammertoe as well as plantar calluses.  The 
veteran was also specifically noted to have a history of 
increasingly diffuse burning sensations on both feet, mainly 
in the metararsophalangeal joints ,distally, and also in the 
arch.  This burning was present during day and night, but 
became worse at night, regardless of weightbearing or not.  
The orthopedic examiner noted that various treatments would 
be pursued but if the sensory changes continued, a special 
neurological evaluation would be required. 

On VA examination in April 1997, the dermatologist noted a 
history of prior, now resolved skin cancer.  He had a history 
of unusual dystrophy of the nails and exaggerated callus 
formations on his knees, knuckle pads on the hands and two 
very deep and thick calluses on the bottoms of the feet from 
pressure.  It was felt that he had a form of psoriasis with 
scalp and nail involvement and inflammatory lesions induced 
by pressure on the knees and feet bottoms, all of which were 
in an unusual presentation.  He stated that his nail problems 
started while he was in Vietnam.  While there was no sign of 
Agent Orange related dermatological problems, the examiner 
felt that he had either a lichen planus or a form of 
psoriasis which "may have started while he was in the service 
in Vietnam and persisted until this time".  

In  a decision in January 1998, the Board denied entitlement 
to service connection for skin cancer and lichen planus and 
psoriais.  The veteran subsequently raised new issues (as 
shown on the front cover of this decision) with regard to 
service connection for bilateral foot problems in 1998.

On VA examination in 1998, numerous physicians assessed the 
veteran's clinical situation.  The reports are in the file.

On VA examination in February 1999, it was noted that since 
1968, he had had foot pain which had gotten worse.  He had 
been seen at the initial phases for ill-fitting boots, flat 
feet and plantar warts.  He now had constant pain, primarily 
over the foot instep, with a burning pain involving the 
distal toes and heels.  The symptoms flared up with increased 
pain on any excursion on a daily basis.  In addition to 
extensive callus formation, he had blisters and pain on 
motions.  

The examiner felt that he had pes planus and calluses and 
that the pain in his feet was "more likely than not related 
to his bilateral pes planus".  He had no further evidence of 
plantar warts.  [emphasis added]

A statement is of record from DLE, M.D., a private 
neurologist, dated in August 1999, to the effect that the 
veteran was 

currently under my care for peripheral 
neuropathy. This gentleman has had nerve 
conduction studies and a spinal tap as 
well as extensive laboratory testing.  
All values have been normal.  The patient 
has no history of diabetes, thyroid 
disease, or other systemic illness that 
is known to cause peripheral neuropathy.  
He had no family history of peripheral 
neuropathy, and no activity or lifestyle 
risk factors for peripheral neuropathy.  

The patient was exposed to Agent Orange 
while deployed in Southeast Asia.  It is 
my opinion that his neuropathy is more 
likely secondary to this exposure in the 
absence of information suggesting any 
other etiology for it.  (emphasis added)

Another statement was received from Dr. E, dated in November 
1999, to the effect that he continued to treat the veteran 
for his peripheral neuropathy.  He carefully detailed the 
lack of other potential etiolologies and opined that his 
exposure to Agent Orange while in Vietnam was the most likely 
source.  The veteran was now taking Neurontin in varying 
doses to contain his pain.

In a more detailed statement submitted by Dr. E, dated in 
March 2000, he stated that

I have recently been advised that (the 
veteran) was felt to have "plantar's 
warts" when he began to develop stinging 
and burning in his feet in Viet Nam.  I 
think it is possible that there may have 
been a misdiagnosis.  While it is known 
that plantar's warts can be painful, they 
tend to be painful when there is pressure 
placed on the wart, either directly or 
laterally.  They do not tend to be as 
painful when pressure is removed.  In 
fact one way to minimize pain is to take 
weight off of them, at least according to 
my understanding.  I am unable to find 
any reference in several textbooks that 
describes plantar's warts leading to 
burning, stinging or sweating of the 
feet.  All of these are common signs and 
symptoms of peripheral neuropathy.  
Likewise, I am unaware of plantar warts 
leading to symptoms that persist for 30 
years, with gradually increasing 
discomfort.  Surgical treatment and 
removal of plantar's warts usually leads 
to cessation of pain within a couple of 
weeks.  From the records that I have 
available to me, I believe it still 
should be considered that he was exposed 
to a chemical agent that led to damage of 
his feet.  It is well known that 
aeromatic aminoes and other solvents can 
damage the nerves.  There are literally 
thousands of chemical compounds that have 
been reported.  Agent Orange is also 
suggested to cause peripheral neuropathy.  
I ask that this be reconsidered.  

At VA request, Dr. E has submitted copies of extensive 
treatment records including neurological testing reports, all 
of which endorse or support the opinion within that office 
that the etiology for the veteran's peripheral neuropathy was 
probably Agent Orange.

A report of a September 2002 VA neurological evaluation is of 
record.  The examiner noted that the veteran had a long 
history of foot problems.  He had started having foot 
problems in Vietnam.  He had since had multiple foot 
surgeries and various orthopedic problems and had now 
developed neurological problems as well with severe pain and 
an ongoing burning sensation that got worse and more intense 
with time and associated with sweating.  He had recently 
developed some fingertip symptoms as well.  The clinical 
findings are reported in great detail.  

The examiner concluded that his examination results were 
difficult to determine but he seemed to have both sensory and 
motor peripheral neuropathy.  It was noted that generally, 
the causes of peripheral neuropathy were unknown.  The 
examiner noted that his problems in service seemed to have 
been primarily orthopedic in nature.  Noting that the private 
neurologist had negated a myriad of other possible etiologies 
and settled on Agent Orange, the examiner still opined that 
since peripheral neuropathy was usually of unknown etiology 
the private physician's conclusion was speculative.    

The extensive testimony provided in July 2003 is of record.

Analysis

The Board recognizes that this is an unusual case, for a 
number of reasons, including medically, as acknowledged by 
both VA and private evaluators.  That does not mean, however, 
that there cannot be a satisfactory resolution of all pending 
issues.

Service connection is in effect for a bilateral foot 
disorder, described as plantar warts.  According to recent 
examiners, this is a disability which no longer exists at 
least in its initial form.  Whether this reflects diminution 
of the disability or overall misdiagnosis is irrelevant, 
since at issue herein are the bilateral foot problems which 
remain, namely both a peripheral neuropathy and pes planus.

To address pes planus first, this disability was noted early 
in service and thus must be held to have preexisted service.  
However, given the increased foot symptomlogy in and since 
service, there is a valid basis for concluding that any pes 
planus which preexisted service was aggravated therein.  This 
conclusion is not only supportable by medical assessment but 
also entirely consistent with the specific guidelines and 
pertinent regulations cited above.

As for peripheral neuropathy, there are several neurological 
expert opinions of record, including several from the 
veteran's longtime treating physician.  The neurologist's 
opinion is quite unequivocal, has been restated in several 
forms with documentation to both treatise materials and the 
veteran's own symptoms, and carefully negates the potential 
for alternative etiologies other than service.  

The neurologist has further opined that given the absence of 
other alternatives, and given the nature of the chemicals 
involved, the veteran's peripheral neuropathy is probably due 
to Agent Orange exposure.  Truly, such an opinion, by its 
very nature, is somewhat "speculative" in a sence of being 
"tentative" or "exploratory", since apparently there is no 
available testing or other avenue for rendering a patent and 
decisive cause for this given neurological problem. 

Another physician has intimated that the opinion is 
speculative in the sense of being "quesswork", and to a 
limited extent this may be true, but it is nonetheless 
clearly the best evidence available and any "guessing" that 
may have taken place was done well within the constraints of 
well informed and expert analyses.

Given the circumstances of the case and the private 
physician's proximity to the veteran's situation, the Board 
finds that opinion to be much more than mere conjecture, but 
rather well founded in medical expertise and entirely 
credible, and as identified in cited judicial mandates, based 
on the specific facts at hand.  Moreover, it is noteworthy 
that while calling the private physician's opinion 
speculative, the VA physician does not either contradict that 
from a factual standpoint or suggest anything more persuasive 
medically.

On the one hand, the VA neurologist notes that since the 
etiology of most peripheral neuropathy is unknown, to 
identify a given etiology in this case is somehow 
unsupportable.  However, in asking for such an opinion, the 
Board finds that a reasoned and supportable judgment by a 
medical expert is all that is required, and in this case, 
that has been fully provided by the private expert. 

If medical infalability of opinions were to be the ultimate 
criteria, there would be virtually no medical answers to any 
such complex adjudicative questions.  In this case, it is not 
important whether the peripheral neuropathy was or was not 
due to exposure to Agent Orange, but rather it is sufficient 
that it originated in service regardless of the cause 
therein.

In this case the Board finds ample basis within the 
difference of opinions expressed by neurological experts to 
conclude that the veteran's peripheral neuropathy was first 
manifest in service and has continued in a chronic and 
escalating fashion since service.  It also must be said that 
throughout the years, there may have been more than one 
diagnosis for various associated symptoms.  

Whether the neurological impact was or was not the result of 
Agent Orange exposure is ultimately unimportant to the 
resolution of this case.  Given the evidence of record and 
resolution of all doubt in the veteran's favor, service 
connection is warranted for pes planus as having been 
aggravated by service, and peripheral neruopathy of both feet 
as having been incurred therein.  In any case, both 
disabilities are now interdependent upon one another, and 
clearly have a significant impact upon one another as well as 
already service-connected plantar wart disability.  

The Board again notes that perhaps more importantly, there is 
no adjudicative requirement that there be utter certainty as 
to such a question but rather an amply justifiable, credible 
and supportable foundation to sustain any definitive 
conclusions.  

The evidence and medical opinions herein clearly raise a 
doubt as to whether there is a causal, proximate etiology 
between the veteran's service including but not limited to 
his exposure to Agent Orange in service and his subsequent 
peripheral neuropathy of the feet; and between his pes 
planus, which may have been aggravated by service, but is 
also otherwise not dissociable from other service-related 
foot problems.  Resolving that doubt in his favor, service 
connection is warranted for both bilateral peripheral foot 
neuropathy and pes planus. 




ORDER

Service connection for bilateral peripheral neuropathy of the 
feet is granted.  

Service connection for bilateral pes planus is granted.

	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



